DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 3/8/2022 has been entered.
Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Ismail (US 8,925,768). Regarding claims 1 and 18, Ismail discloses a cap (12, 30, 10, fig.7-8) for a container (13), comprising: a cover member (10) having an outlet (area 14a on 10a) and at least one first opening (14b); a base member (12) engageable with the container (via 12a and 12c) and having an inlet (opening of 12 facing the neck of the container 13); an adjusting member (380) co-axially connected with and rotatably movable relative to the cover member and the base member (col 9, Il.7-9; “rotate”); the adjusting member having at least one second opening (30a) adapted to cooperate with the at least one first opening (14b) to define a fluid flow passageway connecting the inlet of the base member with the outlet of the cover member (see fig.7); wherein the adjusting member is actuatable at an exterior of the cap (via 30b), such that actuation of the adjusting member causes the at least one second opening to rotate relative to the at least one first opening thereby varying a size of the fluid flow passageway connecting the inlet of the base member with the outlet of the cover member (gradual adjustment of opening 30a to the opening of 12e via grip 30b varies the size of the fluid flowing out of 14b). In combination with other claimed limitations, Ismail and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to claim 1, “a cover member having an outlet, a plurality of first openings arranged in an opposing part of the cover member relative to the outlet of the cover member, and a plurality of first baffles arranged between the plurality of first openings” and claim 18, “the base member having an inlet comprises a plurality of third openings; and the plurality of second openings of the adjusting member and the plurality of third openings of the base member are arranged such that rotational adjustments of a position of the adjusting member relative to a fixed position of the base member causes said plurality of second openings to move into and out of alignment with the plurality of third openings to thereby vary the size of the fluid flow passageway”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754